    Case 5:19-cr-00076-H-BQ Document 46 Filed 08/31/20             Page 1 of 1 PageID 130



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 LUBBOCKDTVISION

TINITED STATES OF AMERICA,
  Plaintiff,

                                                            NO. 5:19-CR-076-01-H

ERIC DION WARREN (I),
     Defendant.


              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF TIIE I]NTTED STATES MAGISTRATE JUDGE
                        CONCERNING PLEA OF GI,JILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections theteto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(b)(l), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SOORDERED.

         oated    xtgst4\    ,zozo.


                                             JAMES        SLEYHENDRIX
                                                        STATES DISTRICT ruDGE
